       Case 19-20497 Document 227 Filed in TXSB on 05/05/20 Page 1 of 3




                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

IN RE:                                      §       CASE NO. 19-20497
HIDALGO COUNTY EMERGENCY                    §
SERVICE FOUNDATION,                         §
Debtor.                                     §       CHAPTER 11

                                   NOTICE OF HEARING

       Please take notice that the matter listed below has been set for hearing on Friday, May 8,
2020 at 9:30 AM Central Time via telephone and join.me video. The dial in number is
1-832-917-1510. The conference room number is 205691.

Doc #225    Emergency Hearing On Debtor’s Emergency Motion For Authorization To Incur
            Unsecured Debt As Administrative Expense Under 11 U.S.C. §364(B)&(E) (PPP)



                                                 Respectfully submitted,

                                                 /s/ Nathaniel Peter Holzer
                                                 Nathaniel Peter Holzer
                                                 State Bar No. 00793971; SD #21503
                                                 JORDAN, HOLZER & ORTIZ, P.C.
                                                 500 North Shoreline Blvd, Suite 900
                                                 Corpus Christi, TX 78401-0341
                                                 Telephone: 361.884.5678
                                                 Facsimile: 361.888.5555
                                                 Email: pholzer@jhwclaw.com
                                                 ATTORNEYS FOR DEBTOR

                               CERTIFICATE OF SERVICE

        I hereby certify that a true and correct copy of the foregoing was served electronically
and/or by U.S. First Class mail, postage prepaid, to those parties shown on the attached service
list on May 5, 2020.

                                            /s/ Nathaniel Peter Holzer
                                           Nathaniel Peter Holzer
         Case 19-20497 Document 227 Filed in TXSB on 05/05/20 Page 2 of 3



                                               ECF Service List

United States Trustee                 Hector Duran                          Counsel for Hidalgo County &Jim
606 N. Carancahua, Ste. 1107          Stephen Statham                       Wells County
Corpus Christi, TX 78401              Office of the US Trustee              Diane Sanders
USTPRegion07.CC.ECF@USDOJ.GOV         515 Rusk, Ste. 3516                   Linebarger, Goggan, Blair & Sampson
                                      Houston, TX 77002                     P.O. Box 17428
                                      Hector.Duran.Jr@usdoj.gov             Austin, TX 78760
                                      stephen.statham@usdoj.gov             austin.bankruptcy@publicans.com

Counsel for Ford Motor Credit         Counsel for Hidalgo County            Counsel for the Texas Workforce
Company                               Emergency Services District #2        Commission
Donald L. Turbyfill                   Jose Luis Caso                        John Mark Stern
Jennifer Haluptzok Erickson           Caso Law Firm, PLLC                   Assistant Attorney General
Devlin, Naylor & Turbyfill, PLLC      112 E. Cano St.                       c/o Sherri K. Simpson, Paralegal
5120 Woodway Drive, Suite 9000        Edinburg, TX 78539                    Attorney General’s Office
Houston, TX 77056-1725                jcaso@casolawfirm.com                 Bankruptcy & Collections Division
dturbyfill@dntlaw.com                 mberumen@casolawfirm.com              P.O. Box 12548
jerickson@dntlaw.com                                                        Austin, TX 78711-2548
laura@dntlaw.com                                                            bk-jstern@oag.texas.gov
                                                                            Sherri.simpson@oag.texas.gov
Counsel for Juan Luevano and Rachel   Counsel for TCF National Bank         Counsel for the IRS
Mejia                                 Patrick H. Autry                      Richard A. Kincheloe
Damian C. Orozco                      Branscomb PLLC                        US Attorney’s Office
The Law Offices of Damian Orozco      8023 Vantage Drive, Suite 560         Southern District of Texas
Vlla De Fuente                        San Antonio, TX 78230                 1000 Louisiana St., Suite 2300
1138 East Exp 83, Ste. C              pautry@branscomblaw.com               Houston, TX 77002
Pharr, TX 78577                                                             Richard.Kincheloe@usdoj.gov
dorozco@orozco-law.com
Counsel for Signature Financial,      Counsel for Angelina Guerrero,
LLC                                   Individually & as Representative
Wm. Lance Lewis                       and Administratrix of the Estate of
Hudson W. Jobe                        Oraliz S. Trevino, Deceased
Quilling, Selander, Lownds,           D. Patrick Smitherman
Winslett & Moser, PC                  D. Patrick Smithman Law, PLLC
2001 Bryan Street, Suite 1800         P.O. Box 701184
Dallas, TX 75201                      Houston, TX 77270
llewis@qslwm.com                      dpatricksmitherman@law.com.mx
hjobe@qslwm.com
nchancellor@qslwm.com
              Case 19-20497 Document 227 Filed in TXSB on 05/05/20 Page 3 of 3
Served via U.S. first class mail, postage prepaid unless otherwise shown:
                                       American Express National Bank
Sterling National Bank                                                        1100 Albrad
                                       c/o Becket & Lee LLP
400 Rella Blvd.                                                               104 S. Broadway
                                       P.O. Box 3001
Montebello NY 10901                                                           McAllen, TX 78501
                                       Malvern PA 19355-0701


                                       Aminzadeh, Abdolrhim M.                Assured Benefits Administrators
Airgas USA, LLC
                                       P.O. Box 81445                         8150 N. Central Expressway
110 West 7th St., Suite 1400
                                       Corpus Christi, TX 78468               Suite 1700
Tulsa, OK 74119
                                                                              Dallas, TX 75206

                                        AT&T Mobility II LLC
                                        c/o AT&T Services
Atlas, Hall & Rodriguez, LLP                                                  GCR/Southern Tire Mart
                                        Attn: Karen A. Cavagnaro-Paralegal
818 W. Pecan Blvd.                     F                                      2411 E. Sugarcane Rd.
                                        One AT&T Way, Room 3A 104
McAllen, TX 78501                                                             Weslaco, TX 78596
                                        Bedminister, NJ 07921



Hacienda Ford                          Integon National Insurance Agency     Life-Assist, Inc.
3010 W. University Dr.                 P.O. Box 9048                         11277 Sunrise Park Dr.
Edinburg, TX 78539                     Bethpage, NY 11714                    Rancho Cordova, CA 95742



United Leasing & Finance                                                     Gabriel Kamel
                                       IPFS Corporation                      5608 N. 5th Street
c/o Weltman, Weinberg & Reis Co, LPA
                                       P.O. Box 412086                       McAllen, TX 78504
3705 Marlane Drive
                                       Kansas City, MO 64141-2086            Served via email:
Grove City, OH 43123                                                         gabriel@kamelinvestments.com



Lone Star Ambulance                    Lone Star FC LLC                      Mercury Insurance
P.O. Box 22578                         5221 N. McColl Rd.                    P.O. Box 203010
Beaumont, TX 77720-2578                McAllen, TX 78504                     Austin, TX 78720-3010



O’Reilly Automotive Stores, Inc.       Quick Med Claims
                                       275 Curry Hollow Rd., #100            Stryker
c/o Evans & Green LLP
                                       Pittsburgh, PA 15236                  P.O. Box 93308
P.O. Box 10545                         Served via email:                     Chicago, IL 60673-3308
Springfield, MO 65808                  drodgers@quickmedclaims.com




Texas Mutual Workers Comp              WFAS, Inc.                            Zoll
P.O. Box 12029                         P.O. Box 4550                         11802 Ridge Parkway, Suite 400
Austin, TX 78711-2029                  Edinburg, TX 78540                    Broomfield, CO 80021



Jose Trejo
104 S. Broadway
McAllen, TX 78501
